DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 10 be found allowable, claims 11-13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “being wound in a roll” is unclear, as to which components of a sheet must be wound in a roll and when. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Sato (JP2010150389A)
Sato teaches method for protecting a surface of an adherend comprising: 
attaching a pressure-sensitive adhesive sheet comprising a substrate (A) which comprises a resin film (paragraph 0009) and a pressure-sensitive adhesive layer placed on a first face of the substrate to the surface of the adherend, 
wherein the pressure-sensitive adhesive sheet further comprises a protection sheet part to be adhered to protect the adherend, a marginal part (paragraph 0007) bounded from the protection sheet part by a tear-off line surrounding the protection sheet part, and a tear-aiding structure provided along the tear-off line (paragraph 0017), and 
removing the marginal part from the protection sheet part by pulling the marginal part and tearing the marginal part off the protection sheet part (paragraph 0004; Figure 8).
With respect to claims 3 and 4, Sato teaches a method where a tear-aiding structure (L1) comprises a cut or groove (paragraph 0026).
With respect to claim 6, Sato teaches a method where a substrate comprises a polyolefinic resin film as the resin film (paragraph 0008).
Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Sato (JP2010150389A)
Sato teaches method for protecting a surface of an adherend comprising: 
attaching a pressure-sensitive adhesive sheet comprising a substrate (A) which comprises a resin film (paragraph 0009) and a pressure-sensitive adhesive layer placed on a first face of the substrate to the surface of the adherend, 
wherein the pressure-sensitive adhesive sheet further comprises a protection sheet part to be adhered to protect the adherend, a marginal part (paragraph 0007) bounded from the protection sheet part by a tear-off line surrounding the protection sheet part, and a tear-aiding structure provided along the tear-off line (paragraph 0017), and 
removing the marginal part from the protection sheet part by pulling the marginal part and tearing the marginal part off the protection sheet part (paragraph 0004; Figure 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745